Case 1:20-cv-00442-MSM-PAS Document 1 Filed 10/15/20 Page 1 of 7 PageID #: 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

 LINDA SCHAAD,                                    CASE NO.:

                               Plaintiff,

 vs.
                                                  JUDGE:

 TEXAS ROADHOUSE HOLDINGS, LLC,
 ALIAS ABC CORPORATION, and JOHN
 DOE,

                         Defendants.
 _____________________________________


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332(a), 1441(a), 1446 and the applicable Local Rules of the

District of Rhode Island, Defendant Texas Roadhouse Holdings LLC (“Texas Roadhouse”),

hereby removes this action from the Providence/Bristol Rhode Island Superior Court to the District

of Rhode Island. In support thereof, Texas Roadhouse states as follows:

       1.      On or about September 17, 2020, Plaintiff Linda Schaad filed a Complaint in a civil

action for money damages in Providence, Rhode Island, Superior Court against Texas Roadhouse

Holdings LLC, identified as Case No. PC-2020-06526 (the “State Action”).

       2.      A copy of the Complaint was delivered to Texas Roadhouse’s registered agent on

September 18, 2020.

       3.      In accordance with 28 U.S.C. § 1446(a), copies of the Complaint, and all other

papers served upon Texas Roadhouse or filed in the State Action are attached hereto as a composite

Exhibit A.
Case 1:20-cv-00442-MSM-PAS Document 1 Filed 10/15/20 Page 2 of 7 PageID #: 2




          4.      This Notice of Removal is filed in accordance with 28 U.S.C. § 1441(b) and 28

U.S.C. § 1446.

          6.      Plaintiff is a citizen of the State of Rhode Island.

          7.      Texas Roadhouse Holdings LLC is Kentucky limited liability company with its

principal place of business in Louisville, Kentucky. Its sole member is Texas Roadhouse, Inc.,

which is a Delaware limited liability company with its principal place of business in Louisville,

Kentucky. Accordingly, for removal purposes, Texas Roadhouse Holdings LLC is deemed a

citizen of Delaware and Kentucky.

          4.      For purposes of removal jurisdiction, neither Texas Roadhouse Holdings LLC nor

Texas Roadhouse, Inc. is a citizen of Rhode Island.

          5.      Therefore, complete diversity of citizenship exists between Plaintiff and Defendant.

          6.      Upon receipt of the Complaint, Attorney Mony B.P. Yin of Perez Morris Hyde

LLC, 17 Squadron Boulevard, Suite 410, New City, New York 10956, contacted Plaintiff’s

counsel to inquire and discussed plaintiff’s damages and potential demand.1 See Exhibit B.

          7.      On September 25, 2020, Plaintiff’s counsel, Attorney Stephen Rappoport, informed

Attorney Yin that plaintiff incurred medical expenses in excess of $42,000 and any demand would

be in excess of $75,000.00. See Exhibit B.

          8.      Therefore, based on the discussions between Attorney Yin and Attorney Rappoport,

the amount in controversy exceeds $75,000.00, exclusive of interest, costs, and attorney fees.

          9.      This notice is timely as it is being filed within thirty days of defendant’s receipt of

notice that the case is one which is removable. 28 U.S.C. § 1446(b)(3), 28 U.S.C. § 1446(c).

          10.     As authorized by 28 U.S.C. §1441, removal is based on this Court’s original



1
    A true and accurate copy of Attorney Mony Yin’s Affidavit is attached hereto as Exhibit B.
Case 1:20-cv-00442-MSM-PAS Document 1 Filed 10/15/20 Page 3 of 7 PageID #: 3




jurisdiction under 28 U.S.C. §1332, because diversity of citizenship exists between the Parties and

the amount in controversy exceeds $75,000.00, exclusive of interest, costs, and attorney fees.

       13.     The undersigned has served a notice of the removal of this action on the Plaintiff

by serving her counsel with this Notice of Removal and has also filed a copy of this Notice of

Removal and all attachments thereto with the Clerk of the Providence/Bristol Superior Court of

Rhode Island. A copy of the Notice of Filing of the Notice of Removal is attached hereto as Exhibit

C.

       14.     As this action asserts a claim between diverse parties for an amount greater than

the jurisdictional threshold, the requirements of 28 U.S.C. §1332 have been satisfied and removal

to this Court is proper.

       WHEREFORE, Defendant Texas Roadhouse Holdings LLC, respectfully requests this

case be entered upon the docket of the United States District Court for the District of Rhode Island,

pursuant to 28 U.S.C. §§ 1441 and 1446.

                                      Respectfully submitted,


                                      /s/ Stephen P. Cooney______________________________
                                      Stephen P. Cooney, Esq. (Registration # 6803)
                                      Higgins, Cavanagh and Cooney, LLP
                                      123 Dyer Street
                                      Providence, RI 02903
                                      (401) 490 – 3920
                                      Scooney@hcc-law.com


                                      Mony B.P. Yin, Esq.
                                      Perez Morris Hyde LLC
                                      17 Squadron Boulevard, Suite 410
                                      New City, NY 10956
                                      (845) 743 – 0101
                                      Myin@perez-morris.com

                                      Attorneys for Defendant Texas Roadhouse Holdings LLC
Case 1:20-cv-00442-MSM-PAS Document 1 Filed 10/15/20 Page 4 of 7 PageID #: 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 15, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the court’s electronic filing system and sent a copy via regular US

Mail, postage prepaid, and e-mail, to the following:


Stephen M. Rappoport, Esq.
Rappoport, DeGiovanni & Caslowitz, Inc.
989 Waterman Avenue
East Providence, RI 02914
(401) 437-3000
Fax (401) 437-3037
rap@rdclegal.com

Attorneys for Plaintiff


                                             _/s/ Brenda L. Rice_________________________
                                             Brenda L. Rice
Case 1:20-cv-00442-MSM-PAS Document 1 Filed 10/15/20 Page 5 of 7 PageID #: 5




                          EXHIBIT A
Case 1:20-cv-00442-MSM-PAS Document 1 Filed 10/15/20 Page 6 of 7 PageID #: 6




                          EXHIBIT B
Case 1:20-cv-00442-MSM-PAS Document 1 Filed 10/15/20 Page 7 of 7 PageID #: 7




                          EXHIBIT C
